Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,131,839 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claim 1 and 13-25 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claims 1 and 19. As set forth by the record of the parent applications Nishiwaki discloses an emission optical system configured to emit planar light onto a sample (See Fig 13 and See [0050] illumination optical system irradiates the specimen with light sheet illumination); a moving stage configured to move the sample with respect to the XZ plane (See Fig 13 and [0051] the drive mechanism moves the specimen holder in the Z direction so that the Z stack interval will become about the same thickness of the light sheet illumination LL, i.e., scanning the sample with respect to the emission face of the light sheet illumination);

an image sensor configured to capture a plurality of partial image data corresponding to a part of an optical image according to the observation light formed as an image by the imaging optical system (See Fig 13 and [0078]; CCD camera captures the partial image data from the light sheet illumination through the detection optical system); and
a computer configured to generate observation image data of the sample based on the plurality of partial image data generated by the image acquiring unit (See [0061-0062] control analysis device is a computer that generates three-dimensional information of the specimen on the basis of the plurality of images of the specimen).

The prior art, however, fails to disclose a moving stage configured to move the sample with respect to the XZ plane at a constant speed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425